Citation Nr: 0011934	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  98-17 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of cold 
injury of the lower extremities, including amputation of the 
right leg below the knee and sensory loss in the left leg. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
December 1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in December 
1997 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio. 


FINDING OF FACT

There is no medical evidence of record to demonstrate a nexus 
between the veteran's currently diagnosed amputation of the 
right leg below the knee or sensory loss in the left leg and 
his military service, including reported cold exposure during 
service. 


CONCLUSION OF LAW

The veteran's claim for service connection for residuals of 
cold injury of the lower extremities, including amputation of 
the right leg below the knee and sensory loss in the left 
leg, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

Before the Board may address the merits of a veteran's claim, 
however, it must first be established that the claim is well 
grounded.  In this regard, a person who submits a claim for 
VA benefits shall have "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990). 

In order for a service connection claim to be well grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); Epps v. Gober, 126 F.3d 1464, 
1468 (1997).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has indicated that, alternatively, a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  Savage v. 
Gober, 10 Vet. App. 488 (1997).   That evidence must be 
medical, unless it relates to a condition that the Court has 
indicated may be attested to by lay observation.  Id.  If the 
chronicity provision does not apply, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Id at 498.

In his April 1997 claim, the veteran contended that his right 
below-the-knee amputation and loss of feeling in the left 
foot and left leg were residuals of cold injury during 
service in Korea.  In his substantive appeal dated in October 
1998, the veteran contended that he had been exposed to cold 
injury in Korea during the winter of 1953-54 where he spent 
10 to 12 hours at a time at a check point with little 
protection from the cold.  

The evidence of record reflects that at service separation in 
November 1954 the veteran's lower extremities were clinically 
evaluated as normal.  VA examination in April 1955 revealed 
the skin to be clear and resulted in no skin diagnosis.  A 
letter from Frank Kousaie, M.D., dated in September 1983, 
reflects that during a visit in August 1975 the veteran 
complained of a slight discoloration of the second toe of the 
right foot with no discomfort, but made no mention of this on 
four subsequent visits, the last of which was in March 1976.  
A treatment entry dated in September 1976 reflects the 
veteran gave a history of frostbite in Korea. 

Thereafter, in February 1982, over 37 years after service 
separation, the veteran complained of right foot 
symptomatology.  A case history dated in May 1983 notes that 
the veteran's right foot troubles began in February 1982, 
when he had an open sore on the ball of his right foot, and 
noted that the veteran had been wading in the swamp and 
developed further inflammation and infection in the right 
foot, initially limited to the great toe.  Subsequent entries 
document a recurrent ulcer of the right great toe with 
cellulitis and a diagnosis of osteomyelitis.  In July 1983, 
the veteran underwent a right below-the-knee amputation.  
Treatment records from Robinson Memorial Hospital reflect 
that in May 1983 the veteran reported only a 6 month history 
of recurrent eruption and infection of the right foot. 

After a review of the evidence of record, the Board finds 
that there is no competent medical evidence of record to 
demonstrate a nexus between any disease or injury during 
service and the veteran's currently diagnosed right leg 
below-the-knee amputation or sensory loss in the left leg or 
foot.  No medical professional has rendered an opinion 
relating any of the current symptoms or diagnoses of right 
leg below-the-knee amputation or sensory loss in the left leg 
or foot to the veteran's service.  The Board notes the 
veteran's contention and  belief that such a medical nexus 
exists.  However, it is the province of health care 
professionals to enter conclusions which require medical 
opinions, such as an opinion as to the relationship between a 
current disability and service.  As a result, the veteran's 
lay opinion does not present a sufficient basis upon which to 
find this claim to be well grounded.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  The veteran's statements do not 
competent medical evidence because there is no indication 
that he has the medical training, expertise, or diagnostic 
ability to competently render such medical nexus opinion.  
Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  See also Stadin 
v. Brown, 8 Vet. App. 280, 284 (1995) (layperson is generally 
not capable of opining on matters requiring medical 
knowledge, such as the condition causing symptoms); Moray v. 
Brown, 5 Vet. App. 211, 214 (1993) (unsupported by medical 
evidence, a claimant's personal belief, however sincere, 
cannot form the basis of a well-grounded claim). 

In this veteran's case, the Board notes the veteran's 
contention that he incurred cold injury in service.  However, 
the Board does not reach the question of whether the veteran 
actually incurred cold injury or frostbite in service, 
because, even if this were demonstrated, there is no medical 
evidence of record to demonstrate a nexus between the 
veteran's currently diagnosed amputation of the right leg 
below the knee or sensory loss in the left leg or foot and 
his military service, including reported cold exposure during 
service.  For these reasons, the Board must find the 
veteran's claim for service connection is not well grounded.  
See 38 U.S.C.A. § 5107(a). 

As the veteran has not presented evidence to establish a 
well-grounded claim, there is no duty to assist the veteran 
in developing the facts pertinent to the claim.  See Epps, 
126 F.3d at 1467.  The Court has held that the VA Secretary 
cannot undertake to assist a veteran in developing facts 
pertinent to his or her claim until a well-grounded claim has 
been submitted.  Morton v. West, 12 Vet. App. 477 (1999) (per 
curiam).  As the veteran's claim is not well grounded, a 
weighing of the merits of this claim is not warranted, and 
the reasonable doubt doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim of entitlement to service connection for residuals 
of cold injury of the lower extremities, including amputation 
of the right leg below the knee and sensory loss in the left 
leg, being not well grounded, is denied.


		
	RALPH G. STIEHM
	Member, Board of Veterans' Appeals



 

